By the Court.
There is a case in Strange where a party who was a witness to a bond afterwards became interested, and, although the proof of his handwriting was admitted, yet there must, likewise, have been proof that the other witness could not be found, (a) The best evidence of which the case reasonably admits has not been offered ; and therefore, we cannot allow the deed to be read on this occasion, (b)

 The case alluded to is, probably, Godfrey v. Norris, 1 Str. 34, where the plaintiff, who was administrator of the obligee, was the only subscribing witness to the bond, and the court permitted his handwriting to be proved.


 Proof of the handwriting of a witness, who has become interested since the subscription, will be admitted, although the interest has arisen by his voluntary act. Hamilton v. Marsden, 6 Binn. 45; Lautermilch v. Kneagy, 3 S. & R. 202.